Citation Nr: 0803083	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic left ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had certified active service from November 1961 
to April 1966 and from January 1995 to November 2003 and 
additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Cleveland, Ohio, Regional Office which established service 
connection for chronic right ear hearing loss disability; 
assigned a noncompensable evaluation for that disability; and 
denied service connection for chronic left ear hearing loss 
disability.  In February 2007, the Board remanded the issue 
of service connection for chronic left ear hearing loss 
disability to the Boston, Ohio, Regional Office (RO) for 
additional action.  


FINDING OF FACT

Chronic left ear hearing loss disability originated during 
active service.  


CONCLUSION OF LAW

Chronic left ear hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 
3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in February 2004 and March 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
February 2004 VCAA notice was issued prior to the June 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(C.A. Fed. 2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records indicate that he was 
diagnosed with bilateral hearing loss disability.  At a 
November 1998 physical examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
60
LEFT
10
15
15
20
35
The veteran was diagnosed with high frequency hearing loss 
disability.  

At a June 2003 physical examination, the veteran was noted to 
be "routinely noise exposed."  He exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
60
LEFT
10
20
20
25
40

The veteran was diagnosed with high frequency hearing loss 
disability.  Service connection is currently in effect for 
chronic right ear hearing loss disability based upon the 
veteran's inservice noise exposure.  

At a March 2004 VA examination for compensation purposes, the 
veteran complained of progressive hearing impairment "for 
several years."  He presented a history of heavy equipment 
noise exposure during active service.  On examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The veteran's left ear auditory 
acuity was found to be "within normal limits by VA rating 
standards."  

At an April 2007 VA examination for compensation purposes, 
the veteran was noted to be "service connected for hearing 
loss."  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
25
35
40
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
examiner commented that:

Vet is service connected for hearing 
loss.  His medical and military history 
are a matter of VARO records.  Vet's 
further decrease in hearing may be due to 
aging process or occupational noise 
exposure.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran exhibited bilateral hearing loss disability for VA 
purposes during active service and at the most recent VA 
audiological evaluation of record.  Service connection was 
previously established for chronic right ear hearing loss 
disability based upon the veteran's inservice noise exposure.  
Given these facts, the Board concludes that the evidence is 
in relative equipoise as to the issue of the veteran's 
entitlement to service connection for chronic left ear 
hearing loss disability.  In resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection is now warranted for chronic left ear hearing loss 
disability.  


ORDER

Service connection for chronic left ear hearing loss 
disability is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


